FINELITE, J.
Motion for a new trial upon a proposed case served upon plaintiff’s attorneys, which, however, they have returned, and also for a stay. The jury having awarded a verdict in favor of the plaintiff, the court, on the rendition of said verdict, set same aside and dismissed the complaint. Plaintiff having appealed and said verdict having been reinstated (108 N. Y. Supp. 653), defendant now moves for a new trial at Special Term and for a stay pending the settlement of said case. The case should be submitted for settlement to the trial justice. However, I shall grant a stay until the matter is so disposed of by him.